 



EXHIBIT 10(a)
LIZ CLAIBORNE, INC. SECTION 162(m) LONG TERM PERFORMANCE PLAN


1 Purpose

      The purpose of the Liz Claiborne, Inc. Section 162(m) Long Term
Performance Plan (the “Plan”) is to provide incentives to certain senior
officers in a manner designed to reinforce the Company’s performance goals; to
strengthen the Company’s “pay for performance” ethic by linking a significant
portion of participants’ compensation to the achievement of such goals; and to
continue to attract, motivate and retain high performing executives on a
competitive basis, while seeking to preserve for the Company’s benefit, to the
extent practicable, a tax deduction by the Company for payments of incentive
compensation to such executives through payment of qualified “performance-based”
compensation within the meaning of section 162(m)(4)(C) of the Code.


2 Definitions

      The following terms have the meanings indicated unless a different meaning
is clearly required by the context:


        (a) “Board of Directors” means the Board of Directors of the Company.  
        (b) “Code” means the Internal Revenue Code of 1986, as amended.    
      (c) “Committee” means the Compensation Committee of the Board of Directors
or a subcommittee thereof. The Committee at all times shall be composed of at
least two directors of Liz Claiborne, Inc., and all members of the Committee
shall be “outside directors” within the meaning of section 162(m) of the Code.  
        (d) “Company” means Liz Claiborne, Inc. and its consolidated
subsidiaries and affiliates.           (e) “Participant” means an individual who
has received a performance bonus under the Plan.



3 Participation

      An individual shall be eligible to participate in the Plan if he or she
(a) is an employee of Liz Claiborne, Inc. and (b) has a base salary in excess of
$400,000 per year or is reasonably expected by the Committee to have
compensation in excess of $1.0 million.


4 Performance Bonuses

      The Committee, in its discretion, may grant performance bonuses to
eligible individuals. The granting of a performance bonus shall entitle the
recipient to receive a payment in cash, as determined by the Committee and set
forth in the Grant Certificate, upon the achievement of specified performance
goals during a performance period established by the Committee. The terms of
performance bonuses, including the length of the performance period and the
performance goals, need not be uniform and may vary from individual to
individual.


5 Performance Periods

      Each performance period shall be for a period of at least one year.


6 Performance Goals

      (a) Prior to the ninety-first (91st) day of the applicable performance
period or during such other period as may be permitted under Section 162(m) of
the Code, the Committee shall establish one or more objective performance goals
for each recipient of a performance bonus with respect to such performance
period. Such performance goals shall be expressed in terms of one or more of the
following criteria: (a) earnings (either in the aggregate or on a per-share
basis, reflecting dilution of shares as the Committee deems appropriate and, if

1



--------------------------------------------------------------------------------



 



the Committee so determines, net of or including dividends); (b) gross or net
sales; (c) cash flow(s) (including either operating or net cash flows);
(d) financial return ratios; (e) total shareholder return, shareholder return
based on growth measures or the attainment by the shares of a specified value
for a specified period of time, share price or share price appreciation;
(f) value of assets, return or net return on assets, net assets or capital
(including invested capital); (g) adjusted pre-tax margin; (h) margins, profits
and expense levels; (i) dividends; (j) market share, market penetration or other
performance measures with respect to specific designated products or product
groups and/or specific geographic areas; (k) reduction of losses, loss ratios or
expense ratios; (l) reduction in fixed costs; (m) operating cost management;
(n) cost of capital; (o) debt reduction; (p) productivity improvements;
(q) inventory turnover measurements; or (r) customer satisfaction based on
specified objective goals or a Company-sponsored customer survey. Each such
performance goal may (1) be expressed with respect to the Company as a whole or
with respect to one or more divisions or business units, (2) be expressed on a
pre-tax or after-tax basis, (3) be expressed on an absolute and/or relative
basis, (4) employ comparisons with past performance of the Company (including
one or more divisions) and/or (5) employ comparisons with the current or past
performance of other companies, and in the case of earnings-based measures, may
employ comparisons to capital, stockholders’ equity and shares outstanding.
      (b) To the extent applicable, the measures used in performance goals set
under the Plan shall be determined in accordance with generally accepted
accounting principles (“GAAP”) and in a manner consistent with the methods used
in the Company’s regular reports on Forms 10-K and 10-Q, without regard to any
of the following, unless otherwise determined by the Committee consistent with
the requirements of section 162(m)(4)(C) and the regulations thereunder:


        (i) all items of gain, loss or expense for a fiscal year that are
related to special, unusual or non-recurring items, events or circumstances
affecting the Company or the financial statements of the Company;          
(ii) all items of gain, loss or expense for a fiscal year that are related to
(A) the disposal of a business or discontinued operations or (B) the operations
of any business acquired by Company during the fiscal year; and          
(iii) all items of gain, loss or expense for a fiscal year that are related to
changes in accounting principles or to changes in applicable law or regulations.

      To the extent any objective performance goals are expressed using any
earnings or sales-based measures that require deviations from GAAP, such
deviations shall be at the discretion of the Committee and established at the
time the applicable performance goals are established.


7 Award Amounts

      (a) At the time that a performance bonus is granted to a Participant, the
Committee shall establish a maximum bonus that such Participant may receive
under that performance bonus. The maximum bonus shall be related to the
Participant’s base salary at the start of the performance period by a formula
that takes account of the degree of achievement of the goals set for the
Participant; provided, however, that the Committee shall have absolute
discretion to reduce the actual bonus payment that would otherwise be payable to
any Participant on the basis of achievement of performance goals.
      (b) The maximum award that may be paid to a Participant in respect of a
performance bonus shall be equal to $5.0 million multiplied by the number of
fiscal years of the Company included in the applicable performance period.


8 Payment of Performance Bonus

      Performance bonuses shall be paid following the end of the performance
period at such time as bonuses are generally paid to the Company’s other
executive officers, but in no event later than 21/2 months after the end of the
fiscal year during which the performance period ends; provided, however, that no
such payment shall be made until the Committee has certified (in the manner
prescribed under applicable regulations under

2



--------------------------------------------------------------------------------



 



section 162(m) of the Code) that and the extent to which the performance goals
and any other material terms related to the performance bonus were in fact
satisfied.
      In the event that the Committee determines that the certification as to
the achievement of the performance goals with respect to a performance bonus was
based on incorrect data due to the fraudulent acts of the recipient of the
performance bonus, such recipient shall, upon written request from the
Committee, return to the Company the amounts received in payment of such
performance bonus.


9 Death or Termination of Employment

      Unless the Committee determines otherwise with respect to a performance at
the time such performance bonus is granted:


        (a) In the event of the death of a Participant after the end of a
performance period and prior to the payment of the performance bonus for such
performance period, such payment shall be made to the representative of the
Participant’s estate.           (b) In the event of the disability, retirement
or other termination of employment of a Participant after the end of a
performance period and prior to the payment of the performance bonus for such
performance period, the Committee, in its discretion, shall have the power to
award to such Participant such performance bonus.           (c) In the event of
the death, disability, retirement or other termination of employment of a
Participant during a performance period, the Committee, in its discretion, shall
have the power to award to such Participant (or the representative of the
Participant’s estate) an equitably prorated portion of the performance bonus
which otherwise would have been earned by such Participant, to be paid at such
time as the performance bonus would have been paid to the Participant if not for
such event.



10 Nontransferability

      The right of a Participant or of any other person to a performance bonus
shall not be assigned, transferred, pledged or encumbered in any manner and any
attempted assignment, transfer, pledge or encumbrance shall be null and void and
of no force or effect.


11 Administrative Provisions

      (a) The Plan shall be administered by the Committee. The Committee shall
have full, exclusive and final authority in all determinations and decisions
affecting the Plan and Participants, including sole authority to interpret and
construe any provision of the Plan, to correct any defect, supply any omission
and reconcile any inconsistency in the Plan, to adopt such rules and regulations
for administering the Plan as it may deem necessary or appropriate under the
circumstances, and to make any other determination it deems necessary or
appropriate for the administration of the Plan. Decisions of the Committee shall
be final and binding on all parties. All expenses of the Plan shall be borne by
the Company.
      (b) Actions of the Committee shall be taken by the vote of a majority of
its members. Any action may be taken by a written instrument signed by a
majority of the Committee members, and action so taken shall be fully as
effective as if it had been taken by a vote at a meeting.
      (c) No member of the Committee shall be liable for any action, omission,
or determination relating to the Plan, and the Company shall indemnify and hold
harmless each member of the Committee and each other director or employee of the
Company or its affiliates to whom any duty or power relating to the
administration or interpretation of the Plan has been delegated against any cost
or expense (including counsel fees, which fees shall be paid as incurred) or
liability (including any sum paid in settlement of a claim with the approval of
the Committee) arising out of or in connection with any action, omission or
determination relating to the Plan, unless, in each case, such action, omission
or determination was taken or made by such member, director or employee in bad
faith and without reasonable belief that it was in the best interests of the
Company.

3



--------------------------------------------------------------------------------



 





12 Amendment and Termination

      The Board of Directors may at any time amend the Plan in any fashion or
terminate or suspend the Plan; provided that no amendment shall be made which
would cause bonuses payable under the Plan to fail to qualify for the exemption
from the limitations of section 162(m) of the Code provided in
section 162(m)(4)(C) of the Code. Stockholder approval shall be required with
respect to any amendment to the Plan to the extent required under section 162(m)
of the Code. Upon any termination of the Plan, all rights of a Participant with
respect to any performance period that has not ended on or prior to the
effective date of such termination shall become null and void.


13 Tax Withholding

      All amounts required to be paid under the Plan shall be subject to any
required Federal, state, local and other applicable withholdings or deductions.


14 Miscellaneous

      (a) The Plan was adopted by the Board of Directors on January 20, 2005,
subject to stockholder approval. No payments may be made under the Plan until
the Plan is approved by the Company’s stockholders. If the Plan is approved by
the Company’s stockholders at their 2005 annual meeting, no bonus will be
payable hereunder in respect of any fiscal year beginning after January 20,
2010.
      (b) The Plan shall be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to contracts made, and to be
wholly performed, within such State, without regard to principles of choice of
laws.
      (c) Nothing contained in the Plan shall confer upon any Participant or any
other person any right with respect to the continuation of employment by the
Company or interfere in any way with the right of the Company at any time to
terminate such employment or to increase or decrease the compensation payable to
the Participant from the rate in effect at the commencement of a fiscal year or
to otherwise modify the terms of such Participant’s employment. No person shall
have any claim or right to participate in or receive any award under the Plan.
      (d) Nothing contained in the Plan shall be deemed in any way to limit or
restrict the Company from making any award or payment to any person under any
other plan, arrangement or understanding, whether now existing or hereafter in
effect, except that a Participant who receives a performance bonus with a
one-year performance period shall not be eligible to participate in the
Company’s regular annual bonus program for such year.
      (e) Any section or other headings contained herein are for the purpose of
convenience only and are not intended to expand, limit or otherwise define the
contents of such subdivisions.
      (f) Notwithstanding any other provision hereunder, if and to the extent
that the Committee determines the Company’s Federal tax deduction in respect of
an award hereunder may be limited as a result of section 162(m) of the Code, the
Committee may delay such payment as provided below. In the event the Committee
determines to delay the payment of a bonus or any portion thereof hereunder, the
Committee shall credit the amount of the award so delayed to a book account. The
amount so credited to the book account shall be adjusted to reflect gains and
losses that would have resulted from the investment of such amount in any
investment vehicle or vehicles selected by the Committee. The amount credited to
the Participant’s account hereunder shall be paid to the Participant following
the Participant’s termination of employment or at such other time or times as
shall be determined by the Committee in compliance with the requirements of
Section 409A of the Code. The Participant shall have no rights in respect of
such book account and the amount credited thereto shall not be transferable by
the Participant other than by will or laws of descent and distribution; any book
account created hereunder shall represent only an unfunded unsecured promise by
the Company to pay the amount credited thereto to the Participant in the future.

4